Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37
CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments regarding Statement of Reasons for Allowance".
Authorization for this amendment was given in a communication with attorney
Michael Johnson on March 19, 2021. Additions to the claims are reflected by underline
(example) and deletions are reflected by strikethrough (example) or double brackets ([[.]]).



21.          (Currently Amended) A computer-implemented method, comprising:
receiving, at a computer device, input data from a user interface used to schedule an event;
in response to the receiving the input data, identifying, at the computer device, a context associated with the event; 
aligning, at the computer device, the identified context associated with the event with context associated with data from resources, wherein the resources include one or more forums associated with the context associated with the data from the resources; 
in response to the aligning the identified context associated with the event with the context associated with the data from the resources, generating, at the computer device, a ranked list of the one or more forums;
determining, at the computer device, a level of interruptability of an adjacent event to the event, wherein the adjacent event is to last a duration of a scheduled time when the level of interruptability is at a first level, wherein the computing device is allowed to modify at least one of a start time or an end time of the adjacent event when the level of interruptability is at a second level; 
in response to determining that the level of interruptability of the adjacent event is below a threshold, generating a filtered ranked list by removing, at the computer device, the forum of the event from the ranked list based on a probability of commute between the adjacent event and the forum of the event; and
enabling a display, at the computer device, of the one or more forums of the filtered ranked list. 



Correspondence Information
Any inquiries concerning this communication or earlier communications from the
examiner should be directed to LiWu Chang, who may be reached Monday through
Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809
or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need
to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts
to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can
be reached on (571) 270-7092. Hand-delivered responses should be delivered to the
Receptionist @ Customer Service Window, the first floor on the south side of the
Randolph Building 401 Dulany Street, Alexandria, VA 22313.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Moreover, status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have any questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124